Citation Nr: 1535235	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-47 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected left knee tendonitis. 

2.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected left knee tendonitis.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee tendonitis.

4.  Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to a psychiatric disability.

6.  Entitlement to a rating in excess of 10 percent for left knee tendonitis from December 7, 2006, and in excess of 20 percent from August 10, 2010.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty training from September 2002 to January 2003.  The Veteran had additional National Guard service.

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2007 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a September 2008 rating decision, the RO granted service connection for left knee tendonitis with a 10 percent rating, effective December 7, 2006.  In a September 2010, the RO increased the rating for left knee tendonitis to 20 percent, effective August 10, 2010.  That increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased rating for left knee tendonitis remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the Veteran originally filed a claim of entitlement to service connection for depression.  In light of the diagnosis of PTSD received during the course of the appeal, the Board has expanded the claim to include all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for hypertension has been raised by the record in a July 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to an increased rating for left knee tendonitis and service connection for a psychiatric disability and erectile dysfunction are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A lumbar spine disability did not manifest in service or within one year of separation from service, and is not otherwise attributable to service or a service-connected disability.  

2.  A left hip disability did not manifest in service or within one year of separation from service, and is not otherwise attributable to service or a service-connected disability.  

3.  A right knee disability did not manifest in service or within one year of separation from service, and is not otherwise attributable to service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a low back disability are not met.  38 U.S.C.A. § 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.309, 3.310.

2.  The criteria to establish service connection for a left hip disability are not met.  38 U.S.C.A. § 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.309, 3.310.

3.  The criteria to establish service connection for a right knee disability are not met.  38 U.S.C.A. § 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Letters dated March 2009 and April 2009 satisfied the duty to notify.  The letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were last re-adjudicated in an October 2010 supplemental statement of the case.

VA's duty to assist the Veteran in the development of the claim that includes assisting in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service medical records, and post-service reports of VA examination and identified private treatment.  The record contains adequate VA examinations to address the etiology of the claimed musculoskeletal disorders.  The Veteran has not argued, and the record does not show, that those examinations are inadequate.

VA has not provided an examination for the Veteran's depression and erectile dysfunction disorders, but the Board finds that none is necessary, as there is no suggestion, in the medical records or the Veteran's assertions, that a current psychiatric disability or erectile dysfunction disability is related to service or any event in service.  While the threshold for triggering an examination is low, there is no indication or contention in the record of any direct relationship to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  Therefore, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c) (2014).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Certain chronic diseases, including arthritis and psychosis, may be established on a presumptive basis by showing that manifested itself to a compensable degrees within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  That presumption is rebuttable by affirmative evidence to the contrary.  Moreover, if the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Lumbar Spine Disability

The Veteran contends that a lumbar spine disability is the result of service-connected left knee tendonitis.  

Although the Veteran did not specifically allege a direct service connection claim, the Board will consider entitlement to service connection for a lumbar spine disability on a direct service connection basis.  The service medical records contain no findings, complaints, symptoms, treatment, or diagnoses referable to any disorder of the lumbar spine.  

With respect to service connection on a direct basis, there is no evidence that any lumbar spine disability was manifested in service, or is otherwise related to service.  The Veteran has not alleged that he had a lumbar spine disability in service or until many years thereafter, and the first evidence of any lumbar spine disability appears when the Veteran filed a claim for service connection for a low back disability in October 2008.  The most probative evidence of record establishes that any lumbar spine disability had its onset many years after service and that there is no nexus to service.  The Veteran did not seek treatment or have any lumbar spine diagnosis for several years following separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board also finds that service connection is not warranted on a secondary basis.  On VA examination in August 2010, the examiner reviewed the record and interviewed the Veteran.  The VA examiner opined that the low back condition was less likely as not caused by or a result of left knee tendonitis.  The examiner reasoned that the Veteran's radiological studies showed minimal degenerative changes and subtle scoliosis of the lumbosacral spine, convex to the right, which were not physiologically related to the service-connected left knee disability.  The examiner further indicated that the lumbar spine disabilities are separate entities.  

The Board finds the opinion of the August 2010 VA examiner to be of a very high probative weight.  The examiner recounted the history provided by the Veteran, reviewed the claims folder, examined the Veteran, and provided a diagnosis.  The examiner provided a clear rationale and the reporting of facts is consistent with what is shown in the claims file including the post-service medical records.  The August 2010 VA examiner explained the diagnoses associated with the lumbar spine are separate disorders from the service-connected left knee disability and were less likely to have been caused by the knee disability.  The Veteran has not submitted any contrary competent evidence.  The August 2010 VA opinion is afforded a high probative value and weight.

Moreover, the Board finds the Veteran's general assertions that a lumbar spine disability is related to service or a service-connected left knee tendinitis to be of a lower probative value.  The Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, even if the Veteran were competent to provide an etiological opinion as to the low back disabilities, his opinion that low back pain is related to service or service-connected left knee tendinitis holds less probative weight than the findings and opinion of a trained medical professional, such as the August 2010 VA examiner.  The lack of low back complaints in service and the post-service onset of symptoms several years after service separation is evidence that substantially lessons the probative value of the history the Veteran provided as to the etiology of the lumbar spine disability.

Finally the Board notes that there is no indication from the record that the Veteran was diagnosed with arthritis in the lumbar spine within one year of his January 2003 separation from service.  Arthritis was not noted during service or within one year of separation.  In addition, there were no characteristic manifestations sufficient to identify that disease entity during service or within one year of separation.  Furthermore, the Veteran does not allege any continuity of symptomology for the lumbar spine since separation from service.  Therefore, service connection may not be granted on a presumptive basis for a lumbar spine disability.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Hip and Right Knee Disabilities

The Veteran contends that left hip and right knee disabilities are due to service-connected left knee tendonitis.

After considering the evidence of record, the Board finds that the most persuasive evidence of record shows no diagnosed disabilities of the left hip and right knee.  On VA examination in August 2010, the examiner noted a review of the claims file and the Veteran's complaints of pain.  X-ray of the bilateral knees revealed no acute fracture or dislocation, and no significant degenerative changes.  The primary diagnostic code was minor abnormality.  X-ray of the left hip revealed no significant osseous, articular, or soft tissue abnormality.  The impression was essentially normal examination.  Following physical evaluation and review of x-rays of the knee and hip, the VA examiner opined that the left hip and right knee disabilities were less likely as not caused by or a result of left knee tendonitis.  The examiner reasoned that there were no medical associated diagnoses of the right knee or left hip.  

The VA treatment records reference the Veteran's complaints of left hip and right knee pain, but otherwise do not contain a diagnosis for any disability of the left hip or right knee disability. 

Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As a lay person, the Veteran is competent to report on that within his personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, he is competent to report on experiencing pain in the left hip and right knee.  However, the Veteran is not competent to provide a diagnosis referable to the underlying pathology of his left hip and right knee pain.  A symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a medical finding of pathology related to the left hip and right knee pain, there is no basis to find a disability or disease for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran has not submitted any objective medical evidence that shows that there is any diagnosed disability of the left hip or right knee.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for a left hip disability and right knee disability and the claims must be denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a right knee disability is denied.


REMAND

The Board finds that additional development is necessary prior to adjudication of the remaining claims on appeal.

A remand is necessary to obtain a new VA examination as to the current severity of the Veteran's left knee disability.  In an August 2010 VA examination report, the VA examiner noted a summary of joint symptoms for the right knee, but did not include the service-connected left knee tendonitis.  In addition, the August 2010 VA examination report contains no findings regarding left knee instability.  As a review of the VA treatment records shows the Veteran was issued a knee brace, the Board finds the issue of left knee instability to be relevant for rating purposes.  However, the Board is unable to determine whether the Veteran has instability, and if so, to what degree.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, a remand for a new examination is necessary.

The Board expanded the claim of entitlement to service connection for a psychiatric disability to include depression and PTSD.  While the Veteran was provided with notice in March 2009 and April 2009 in connection with the claim for entitlement to service connection for depression, the Veteran has not received notice with respect to PTSD.  Therefore notice regarding the provisions for service connection for PTSD must be provided on remand. 

In addition, the PTSD claim should be developed, to include eliciting a stressor statement and attempting to verify any specifically alleged stressor.  The Board notes that a November 2014 Review PTSD Disability Benefits Questionnaire shows an Axis I diagnosis of PTSD.  It is unclear what stressor the clinician was considering to support the basis for that diagnosis.  Thus, an examination and opinion is needed to confirm whether the Veteran has any adequate stressor to support a PTSD diagnosis. 

All available VA and non-VA treatment records that are not already of record should be obtained.  38 U.S.C.A. § 5103A(a)-(c) (2014).

With regard to the claim of entitlement to service connection for erectile dysfunction, that claim is inextricably intertwined with the service connection claim for a psychiatric disability and must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Develop the claim for entitlement to service connection for PTSD, to include issuing adequate notice for a PTSD claim and requesting that the Veteran supply a stressor statement.

2.  Associate any available VA and non-VA treatment records with the record. 

3.  Schedule the Veteran for a VA examination to determine the current level of severity of left knee tendonitis.  All indicated tests and studies, should be performed and all findings must be reported in detail.  The examiner must review the claims file and should note that review in the report.  The examiner should report the ranges of knee motion in degrees for the left knee.  The examiner should also report whether left knee tendonitis is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Those determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  The examiner must also address whether the Veteran has subluxation or lateral instability of the left knee, and if so, should describe the severity of any recurrent instability or subluxation, and any other significant symptomatology.

4.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine the nature, severity, and etiology of any psychiatric disability which may be present (under DSM-IV criteria), to include PTSD and depression.  The examiner must review the claims file and must note that review in the report.  Any further indicated tests and studies should be conducted to identify all current psychiatric disorders, to include any diagnosis of PTSD.  A complete rationale should be given for all opinions and conclusions expressed.

(a)  The examiner should diagnose all psychiatric disabilities found and should specifically state whether or not each criterion for a diagnosis of PTSD is met.  If a diagnosis of PTSD is not warranted, the examiner should reconcile that finding with the other reports of record, some of which suggest a diagnosis of PTSD.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any in-service occurrence and should state what stressor or stressors caused PTSD.

(b)  With respect to depressive disorder or any other psychiatric disorder found upon examination, the examiner should provide an opinion for each disability found as to whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disability, to specifically include depressive disorder, is related to any incident of active service.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


